DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on February 28, 2022, in which claim 1 has been canceled. Claims 2-21 have been newly added.  Accordingly, claims 2-21 are now pending and being presented for examination.
Status of Claims
3.	Claims 2-21 are pending, all of which are rejected under 35 U.S.C. 103.  Claims 2-21 are also subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial No. 16/888,441, filed May 29, 2020.
5.	Examiner has further acknowledged Applicant’s claim of priority from U.S. Provisional Patent Application Serial No. 62/929,941, filed November 3, 2019.
Information Disclosure Statement
6.	The information disclosure statements, filed January 19, 2022 and July 12, 2022, are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Objections
7.	Claim 19 is objected to because of the following informalities:  Claim 19 requires a missing period to address a minor typographical error and improve readability.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (United States Patent No. US 10,785,166 B1), hereinafter “Rothschild,” in view of SEENAPPA et al. (United States Patent Application Publication No. US 2019/0272002 A1), hereinafter “SEENAPPA”.
	Regarding claim 2, Rothschild discloses a method for providing a managed networking service for a cloud computing system that enables implementation of managed applications at edge locations, the method comprising (providing dynamic, policy-based, and resource assignment protocol-implemented edge-compute resource 206 allocation and traffic direction) (Rothschild, FIG. 3, col. 7, ll. 18-22):	registering a third-party vendor for the managed networking service, the third-party vendor providing at least one managed resource for the managed networking service, the managed networking service being implemented on the cloud computing system (at least impliedly, as the resource assignment server can be implemented as either a DNS or DHCP server, and therefore necessarily will have registered the third-party remote service providers 110 to map the domain name requests and/or DHCP requests of the clients to the IP address of the third-party remote service provider 110. The third-party remote service provider 110 (shown in both FIGS. 1 and 3) may provide one or more VNFs 310 set with particular functionalities. For clarity, Examiner maps the recited “managed networking service” to the services of the ISP network 104 (See again, FIG. 3), maps the recited “third-party vendor” to the disclosed third-party remote service provider 110, and maps the recited “at least one managed resource” to the VNFs 310 provided by the third-party remote service provider 110) (Rothschild, FIGS. 1 and 3, col. 4, ll. 54-58, col. 4, l. 61-col. 5, l. 2, col. 7, ll. 35-37);	receiving user input from a user of the cloud computing system, the user input comprising a request to deploy the at least one managed resource associated with the third-party vendor at an edge location (wherein a client initiates edge resource assignment request for deploying VNFs at the edge of the cloud) (Rothschild, col. 7, ll. 52-55);	maintaining at least one resource logical entity in a database utilized by the managed networking service (wherein policy server 204 is operative or configured to communicate with a data services database that includes information regarding services and products subscribed to by the customer, for obtaining necessary data for determining whether the client satisfies criteria for authorized usage of an edge-compute resource 206) (Rothchild, col. 8, ll. 17-23);	causing the at least one managed resource to be deployed on one or more edge devices located at the edge location (wherein when authorization is verified by the policy server 204, the edge resource agent 312 allows the resource manager 304 to allocate the available VNF 310 to the requesting client) (Rothschild, col. 8, ll. 24-27).  Rothschild does not explicitly disclose associating monitored performance information with the at least one resource logical entity in the database utilized by the managed networking service.	In an analogous art, however, SEENAPPA discloses associating monitored performance information with at least one resource logical entity in a database utilized by a managed networking service (wherein SEENAPPA discloses a database 164 within a cloud orchestration subsystem 150 (See FIG. 1C) that can contain ongoing VM or VNF performance data based on the use of predictions to allow the system to learn and adapt over time. In addition, database 164 can contain current or previous models used by an analytics engine 162 to preemptively determine compute loads for predictive CPU frequency scaling) (SEENAPPA, paragraph [0040]).	Rothschild and SEENAPPA are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rothschild and SEENAPPA before him or her, to modify the data services database of Rothschild to include the additional limitation of associating monitored performance information with at least one resource logical entity in a database utilized by a managed networking service, as disclosed in SEENAPPA, with reasonable expectation that this would result in the ability to preemptively determine compute loads for predictive CPU frequency scaling of the edge-compute resources 206/VNFs 310 (See SEENAPPA, paragraph [0040]).  This method of improving the dynamic, policy-based, and resource assignment protocol-implemented edge-compute resource allocation system of Rothschild was well within the ordinary ability of one of ordinary skill in the art based on the teachings of SEENAPPA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rothschild with SEENAPPA to obtain the invention as specified in claim 2.
	Regarding claim 3, Rothschild-SEENAPPA discloses the method of claim 2, wherein the at least one managed resource comprises one of:	a virtualized network function (VNF) provided by the third-party vendor (again, VNFs 310) (Rothschild, col. 7, l. 31); or	a physical resource provided by the third-party vendor (as well as one or more physical resources 306) (Rothschild, col. 7, 39-41).  The motivation regarding the obviousness of claim 2 is also applied to claim 3.
	Regarding claim 4, Rothschild-SEENAPPA discloses the method of claim 2, further comprising:	registering a second third-party vendor for the managed networking service, the second third-party vendor providing a second managed resource for the managed networking service (again, the DHCP/DNS service registering the third-party remote service providers 110) (Rothschild, FIGS. 1 and 3, col. 4, ll. 54-58, col. 4, l. 61-col. 5, l. 2, col. 7, ll. 35-37),	wherein the at least one managed resource comprises a first virtualized network function (VNF) being provided by the third party vendor (again, VNFs 310) (Rothschild, col. 7, l. 31), and	wherein the second managed resource comprises a first physical resource being provided by the second third-party vendor (as well as one or more physical resources 306) (Rothschild, col. 7, 39-41).  The motivation regarding the obviousness of claim 2 is also applied to claim 4.
	Regarding claim 5, Rothschild-SEENAPPA discloses the method of claim 2, further comprising:	receiving a request for performance information of the at least one managed resource deployed on the one or more edge devices (services may be provided with QoS performance metrics) (Rothschild, col. 5, ll. 29-33); and	in response to receiving the request for performance information, providing access to the monitored performance information associated with the at least one managed resource logical entity from the database (monitoring real-time performance) (SEENAPPA, paragraph [0046]).	Rothschild and SEENAPPA are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rothschild and SEENAPPA before him or her, to modify the data services database of Rothschild to include the additional limitation of in response to receiving the request for performance information, providing access to the monitored performance information associated with the at least one managed resource logical entity from the database, as disclosed in SEENAPPA, with reasonable expectation that this would result in the ability to enforce QoS requirements and other operational constraints (See SEENAPPA, paragraph [0046]).  This method of improving the dynamic, policy-based, and resource assignment protocol-implemented edge-compute resource allocation system of Rothschild was well within the ordinary ability of one of ordinary skill in the art based on the teachings of SEENAPPA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rothschild with SEENAPPA to obtain the invention as specified in claim 5.
	Regarding claim 6, Rothschild-SEENAPPA discloses the method of claim 2, wherein the user input includes a request to deploy a private mobile network, and wherein the at least one managed resource is one of a plurality of managed resources of the private mobile network (can also be mobile environment) (Rothschild, FIGS. 6A and 6B, col. 12, ll. 33-34).  The motivation regarding the obviousness of claim 2 is also applied to claim 6.
	Regarding claim 7, Rothschild-SEENAPPA discloses the method of claim 6, wherein the plurality of managed resources includes a combination of at least one virtualized network function (VNF) and at least one physical function for implementing the private mobile network (again, VNFs 310, as well as one or more physical resources 306) (Rothschild, col. 7, ll. 31 and 39-41), and	wherein the second managed resource comprises a first physical resource being provided by the second third-party vendor (again, physical resources 306) (Rothschild, col. 7, 39-41).  The motivation regarding the obviousness of claim 2 is also applied to claim 7.
	Regarding claim 8, Rothschild-SEENAPPA discloses the method of claim 6, further comprising maintaining a private mobile network logical entity in the database utilized by the managed networking service, wherein the at least one resource logical entity is one of a plurality of resource logical entities represented within the private mobile network logical entity (wherein network device 300 (See FIG. 3) may include a cellular broadcast system wireless network, or a mobile switching center (MSC), and the VNF implemented on such an environment can include a virtual Mobility Management Entity (vMME)) (SEENAPPA, FIG. 3, paragraphs [0035] and [0060]).	Rothschild and SEENAPPA are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rothschild and SEENAPPA before him or her, to modify the data services database of Rothschild to include the additional limitation of maintaining a private mobile network logical entity in the database utilized by the managed networking service, wherein the at least one resource logical entity is one of a plurality of resource logical entities represented within the private mobile network logical entity, as disclosed in SEENAPPA, with reasonable expectation that this would result in the ability to scale up resources of a mobile computing environment (See SEENAPPA, paragraph [0036]).  This method of improving the dynamic, policy-based, and resource assignment protocol-implemented edge-compute resource allocation system of Rothschild was well within the ordinary ability of one of ordinary skill in the art based on the teachings of SEENAPPA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rothschild with SEENAPPA to obtain the invention as specified in claim 8.
	Regarding claim 9, Rothschild-SEENAPPA discloses the method of claim 2, further comprising providing management tools that enable the third-party vendor to perform management functions for the at least one managed resource (wherein the resource manager 304 is operative or configured to manage edge-compute resources 206 in the ISP’s infrastructure) (Rothschild, FIG. 3, col. 7, ll. 28-30).  The motivation regarding the obviousness of claim 2 is also applied to claim 9.
	Regarding claim 10, Rothschild-SEENAPPA discloses the method of claim 2, wherein the user input further comprises instructions for chaining the at least one managed resource with one or more additional managed resources, the method further comprising causing the at least one managed resource to be chained with one or more additional managed resources based on the instructions (wherein values can be calculated individually per-VM/VNF or per-CPU, or aggregated into combined load and combined corresponding compute resources) (SEENAPPA, paragraph [0045]).	Rothschild and SEENAPPA are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rothschild and SEENAPPA before him or her, to modify the data services database of Rothschild to include the additional limitation of wherein the user input further comprises instructions for chaining the at least one managed resource with one or more additional managed resources, the method further comprising causing the at least one managed resource to be chained with one or more additional managed resources based on the instructions, as disclosed in SEENAPPA, with reasonable expectation that this would result in the ability to assign the same or different clock speeds, depending on the loads of the network (See SEENAPPA, paragraph [0045]).  This method of improving the dynamic, policy-based, and resource assignment protocol-implemented edge-compute resource allocation system of Rothschild was well within the ordinary ability of one of ordinary skill in the art based on the teachings of SEENAPPA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rothschild with SEENAPPA to obtain the invention as specified in claim 10.
	Regarding claim 11, Rothschild-SEENAPPA discloses the method of claim 2, wherein the user input comprises configuration information for configuring the at least one managed resource (configuring and scaling out for the requesting client) (Rothschild, col. 8, ll. 31-38), wherein the method further comprises:	providing the configuration information received from the user to the third-party vendor (again, in response to receiving the edge resource assignment request from the edge resource agent 312 in association with a client-initiated resource assignment request) (Rothschild, col. 7, ll. 52-55);	obtaining a configuration script for configuring the at least one managed resource from the third-party vendor (the edge resource agent 312 is further operative or configured to communicate with the policy server 204 for making a policy-based traffic differentiation decision) (Rothschild, col. 7, ll. 65-67); and	causing the configuration script to be sent to and executed on the one or more edge devices (on-boarding, instantiating and/or configuring the VNF) (Rothschild, col. 8, ll. 27-31).  The motivation regarding the obviousness of claim 2 is also applied to claim 11.
	Claim 19 is directed to a “system for providing a managed networking service for a cloud computing system,” comprising:	at least one processor;	memory in electronic communication with the at least one processor; and	instructions stored in the memory, the instructions being executable by the at least one processor to perform limitations substantially as described in “method” claim 1, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, as Rothschild-SEENAPPA discloses such a “system for providing a managed networking service for a cloud computing system,” comprising:	at least one processor (processing system 504) (Rothschild, FIG. 5, col. 10, l. 4);	memory in electronic communication with the at least one processor (memory 502) (Rothschild, FIG. 5, col. 10, l. 4); and	instructions stored in the memory (Rothschild, col. 10, ll. 13-15), claim 19 is rejected under the same rationale.
	Claim 20 includes a “system” claim that performs limitations substantially as described in “method” claim 3, and does not appear to include any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
	Claim 21 includes a “system” claim that performs limitations substantially as described in “method” claims 6 and 7, and does not appear to include any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
	 Regarding claim 12, Rothschild discloses a method for providing a mobile connectivity service for a cloud computing system, the method comprising (again, providing dynamic, policy-based, and resource assignment protocol-implemented edge-compute resource 206 allocation and traffic direction) (Rothschild, FIG. 3, col. 7, ll. 18-22):	registering a plurality of third-party vendors for the mobile connectivity service, wherein the plurality of third-party vendors provide resources for implementing private mobile networks (at least impliedly, as the resource assignment server can be implemented as either a DNS or DHCP server, and therefore necessarily will have registered the third-party remote service providers 110 to map the domain name requests and/or DHCP requests of the clients to the IP address of the third-party remote service provider 110. The third-party remote service provider 110 (shown in both FIGS. 1 and 3) may provide one or more VNFs 310 set with particular functionalities. For clarity, Examiner maps the recited “managed networking service” to the services of the ISP network 104 (See again, FIG. 3), maps the recited “third-party vendor” to the disclosed third-party remote service provider 110, and maps the recited “at least one managed resource” to the VNFs 310 provided by the third-party remote service provider 110. Can also be mobile environment) (Rothschild, FIGS. 1 and 3, col. 4, ll. 54-58, col. 4, l. 61-col. 5, l. 2, col. 7, ll. 35-37, col. 12, ll. 33-34);	receiving a user input comprising a request to deploy a private mobile network, the user input including a selection of at least one managed resource associated with implementing the private mobile network, the at least one managed resource being selected from resources provided by the plurality of third-party vendors through the mobile connectivity service (can also be mobile environment) (Rothschild, FIGS. 6A and 6B, col. 12, ll. 33-34);	causing a packet core for the private mobile network using the at least one managed resource to be deployed (again, edge-compute resource 206 can be implemented as one or more VNFs configured to perform particular third-party resource 110 functionalities and deployed on one or more virtual machines on top of standard high-volume servers, switches, storage devices, or other edge-based cloud computing infrastructure) (Rothschild, col. 6, ll. 20-26);	representing the private mobile network as a provide mobile network logical entity in a database that is utilized by the mobile connectivity service (again, policy server 204 is operative or configured to communicate with a data services database that includes information regarding services and products subscribed to by the customer, for obtaining necessary data for determining whether the client satisfies criteria for authorized usage of an edge-compute resource 206) (Rothchild, col. 8, ll. 17-23).  Rothschild does not explicitly disclose, but SEENAPPA discloses associating monitored performance information of the at least one managed resource with the provide mobile network logical entity in the database utilized by the mobile connectivity service (wherein SEENAPPA discloses a database 164 within a cloud orchestration subsystem 150 (See FIG. 1C) that can contain ongoing VM or VNF performance data based on the use of predictions to allow the system to learn and adapt over time. In addition, database 164 can contain current or previous models used by an analytics engine 162 to preemptively determine compute loads for predictive CPU frequency scaling. SEENAPPA also teaches functionality for a mobile network logical entity, such as a cellular broadcast system wireless network, a mobile switching center (MSC), a short message service center (SMSC), an ALFS, a gateway mobile location center (GMLC), a radio access network (RAN) and a serving mobile location center (SMLC)) (SEENAPPA, paragraphs [0040] and [0060]).	Rothschild and SEENAPPA are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rothschild and SEENAPPA before him or her, to modify the data services database of Rothschild to include the additional limitation of associating monitored performance information with at least one resource logical entity in a database utilized by a managed networking service, as disclosed in SEENAPPA, with reasonable expectation that this would result in the ability to preemptively determine compute loads for predictive CPU frequency scaling of the edge-compute resources 206/VNFs 310 (See SEENAPPA, paragraph [0040]).  This method of improving the dynamic, policy-based, and resource assignment protocol-implemented edge-compute resource allocation system of Rothschild was well within the ordinary ability of one of ordinary skill in the art based on the teachings of SEENAPPA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rothschild with SEENAPPA to obtain the invention as specified in claim 12.
	Regarding claim 13, Rothschild-SEENAPPA discloses the method of claim 12, wherein the at least one managed resource comprises a virtualized network function (VNF) provided by a third-party vendor from the plurality of third-party vendors again, VNFs 310) (Rothschild, col. 7, l. 31).  The motivation regarding the obviousness of claim 12 is also applied to claim 13.
	Regarding claim 14, Rothschild-SEENAPPA discloses the method of claim 12, wherein causing the packet core to be deployed includes allocating computing resources within the cloud computing system for running the at least one managed resource (again, network resources are allocated among clients) (Rothschild, col. 6, ll. 53-64).  The motivation regarding the obviousness of claim 12 is also applied to claim 14.
	Regarding claim 15, Rothschild-SEENAPPA discloses the method of claim 12, wherein causing the packet core to be deployed includes causing the at least one managed resource to be sent to at least one of an on-premises network that is distinct from the cloud computing system, a colocation center, a public cloud provider, or an edge location of a telecommunication company (wherein the VNFs are configured to perform particular third-party resource 110 functionalities and are deployed on one or more virtual machines on top of standard high-volume servers, switches, storage devices, or other edge-based cloud computing infrastructure) (Rothschild, col. 6, ll. 22-26).  The motivation regarding the obviousness of claim 12 is also applied to claim 15.
	Regarding claim 16, Rothschild-SEENAPPA discloses the method of claim 12, wherein the selection of the at least one managed resource includes a selection of at least one physical resource for the private mobile network, the at least one physical resource being selected from the resources provided by the plurality of third-party vendors through the mobile connectivity service (wherein the VNFs are deployed on top of one or more physical resources 306 (e.g., standard high-volume servers, switches, storage devices, or other cloud computing infrastructure) in the ISP's network 104 or another network) (Rothschild, col. 7, ll. 38-41).  The motivation regarding the obviousness of claim 12 is also applied to claim 16.
	Regarding claim 17, Rothschild-SEENAPPA discloses the method of claim 16, wherein the at least one physical resource includes a base station for implementing a radio access network for the private mobile network (base stations 416a, 416b) (SEENAPPA, paragraph [0069]).	Rothschild and SEENAPPA are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rothschild and SEENAPPA before him or her, to modify the data services database of Rothschild to include the additional limitation of wherein the at least one physical resource includes a base station for implementing a radio access network for the private mobile network, as disclosed in SEENAPPA, with reasonable expectation that this would result in the ability for uplink and downlink transfer of packets in 3G (See SEENAPPA, paragraph [0070]).  This method of improving the dynamic, policy-based, and resource assignment protocol-implemented edge-compute resource allocation system of Rothschild was well within the ordinary ability of one of ordinary skill in the art based on the teachings of SEENAPPA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rothschild with SEENAPPA to obtain the invention as specified in claim 17.
	Regarding claim 18, Rothschild-SEENAPPA discloses the method of claim 12, wherein the private mobile network logical entity includes:	at least one virtual resource logical entity representing at least one virtual resource that implements the private mobile network (again, the VNFs 310 in the infrastructure of the ISP) (Rothschild, col. 7, ll. 30-31); and	at least one physical resource logical entity representing at least one physical resource that implements the private mobile network (again, the physical resources 306 in the infrastructure of the ISP) (Rothschild, col. 7, ll. 44-47).  The motivation regarding the obviousness of claim 12 is also applied to claim 18.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,132,217 B2, hereinafter “217”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the instant Application are anticipated by claims 1-20 of 217.
	Regarding claim 2 of the instant Application, claim 1 recites, “A method for providing a managed networking service for a cloud computing system that enables implementation of managed applications at edge locations, the method comprising:	registering a third-party vendor for the managed networking service, the third-party vendor providing at least one managed resource for the managed networking service, the managed networking service being implemented on the cloud computing system;	receiving user input from a user of the cloud computing system, the user input comprising a request to deploy the at least one managed resource associated with the third-party vendor at an edge location;	maintaining at least one resource logical entity in a database utilized by the managed networking service;	causing the at least one managed resource to be deployed on one or more edge devices located at the edge location; and	associating monitored performance information with the at least one resource logical entity in the database utilized by the managed networking service”.
	Claim 1 of 217 recites “A method for providing a managed networking service for a cloud computing system, the managed networking service enabling users to consume managed virtualized network functions (VNFs) at edge locations, the method comprising;	registering a plurality of third-party vendors for the managed networking service, wherein the plurality of third-party vendors provide a plurality of VNFs for the managed networking service;	providing management tools that enable the plurality of third-party vendors to perform management functions for the plurality of VNFs;	receiving user input from a user of the cloud computing system, the user input comprising a request to deploy the plurality of VNFs at an edge location, the plurality of VNFs being provided by different third-party vendors through the managed networking service;	causing the plurality of VNFs to be deployed on an edge device that is located at the edge location;	representing the plurality of VNFs as logical entities in a database that is utilized by the managed networking service;	monitoring, from the cloud computing system, performance of the plurality of VNFs on the edge device;	associating performance information with the logical entities in the database; and	providing the performance information in response to user requests related to the performance of the plurality of VNFs”.
	Clearly from the plain text, each and every limitation of independent claim 2 of the instant Application is within claim 1 of 217 and therefore claim 2 of the instant Application is anticipated by claim 1 of 217.  Therefore, Claim 2 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to claims 2-21.
Conclusion
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Niwa (USPGPUB 2018/0183682) discloses a network monitoring system comprising a prediction unit configured to acquire information needed for detecting an abnormality in a virtual network function provided in a virtualization infrastructure, and predict performance information of a virtual network function that is to be newly provided and monitored, as well as a generation unit configured to generate an abnormality determination rule to serve as a reference for determining whether or not actual performance information of a virtual network function falls within an allowed range that is set based on the predicted performance information (See Abstract).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441